Lore, C. J:—
:—The court have no doubt about this matter. The application here is that the plaintiff be allowed to make new parties, by substituting for a firm • consisting of three people another firm consisting of two people. At the November Term 1897, in New Castle County, in the case of Hughes vs. Diamond Match Company, 1 Pennewill's Delaware Reports, 140, this Court held, that “Where a party is sued as a corporation of the State of Connecticut, the Court will refuse to allow the writ and declaration to be amended by the plaintiff so as to make the defendant a corporation of the State of Illinois, on the ground that it would be substituting and making an entirely new and distinct party.” That broadly covers this question. The application is therefore refused.
By agreement, judgment was entered for defendant below for costs.